ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-144, concluding that PHILIP F. MURPHY of MOUNTAINSIDE, who was admitted to the bar of this State in 1986, should be reprimanded for violating RPC 1.1(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate with client), RPC 1.15(b)(failure to promptly deliver to client funds to which client is entitled), RPC 1.15(d)(recordkeeping violations), RPC 5.5(a)(unauthorized practice of law), and RPC 8.1(b)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that PHILIP F. MURPHY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.